Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 20, 2018

The Court of Appeals hereby passes the following order:

A19D0172. HAROLD GREEN v. THE STATE.

      In 2016, Harold Green was convicted of aggravated battery. Green’s trial
counsel filed a timely motion for new trial, which was subsequently amended by
appellate counsel. After dismissing appellate counsel, Green filed an additional
motion for new trial as well as an ancillary motion to set aside what he contends is a
void sentence. On October 4, 2018, the trial court entered an order denying all
motions. Green has filed a pro se application for discretionary appeal, seeking review
of this order. Because the order denied a timely motion for new trial, it is directly
appealable. See Martin v. Williams, 263 Ga. 707, 708 (1) (438 SE2d 353) (1994). We
hereby GRANT Green’s application for discretionary review under OCGA § 5-6-35
(j). Green shall have 10 days from the date of this order to file his notice of appeal.
The clerk of the superior court is DIRECTED to include a copy of this order in the
record transmitted to this Court.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/20/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.